Citation Nr: 1219467	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a skin disorder of the feet.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Boston RO.

In July 2009, the Veteran requested a Travel Board hearing; however, he failed to appear for the scheduled hearing.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a foot fungus during his Vietnam service and that this disorder has persisted ever since.

The Veteran's service treatment records include an August 1969 record that shows he complained of having a rash on his legs for 3 days, but no specific complaints regarding his feet were noted.

Regardless of whether the claimed disorder was documented in service, the Veteran is competent to report the symptoms he experienced and identify readily identifiable disorders.  See 38 C.F.R. § 3.159(a) (2011); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).


The Veteran's Form DD 214 shows that he served in the Infantry in Vietnam. Given the Veteran's military occupational specialty (MOS) and Vietnam service, his reports of having field service and then developing a foot fungus during are credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002) (providing that if it is found that a veteran served in combat, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation); Hensley v. Brown, 5 Vet. App. 155 (1993). 

Based on the above, the Veteran is entitled to receive a VA examination.  See 38 C.F.R. § 3.326 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran to obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, who treated him for his claimed foot fungus, and who are not already identified.  All copies of treatment records obtained must be associated with the claims file.

* If VA is unsuccessful in obtaining copies of any identified medical records, the Veteran must be informed and provided an opportunity to submit copies of these records.

* Afford the Veteran an additional opportunity to submit any information that is not evidence by the current record.



2.  After the above development has been conducted, the RO/AMC will afford the Veteran a VA skin examination.  The following considerations will govern the examination:

* The examiner will be advised that the purpose of the examination is to diagnose or identify the claimed skin disorder of the feet and to determine the likely etiology of the disorder.

* The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

* The report must detail the history of the claimed disability and all findings must be fully reported.  Any necessary tests or studies needed to identify the claimed disability must be conducted.

* Even if there is an absence of records reflecting treatment, the examiner must take into account that the Veteran reported self treatment for the claimed disability and that he asserts that the disorder has persisted since service. 

* Based on the examination, the Veteran's assertions, and a review of the claims file, the examiner must opine whether the Veteran's diagnosed skin disorder of the feet had its clinical onset during service to include whether it is related to the rash that was treated in service.

* In providing this opinion, the examiner is to provide a complete medical rationale for all opinions, which must include discussions of the medical principles as well as the facts involved. 

* If the examiner is unable to provide an opinion, after conducting any necessary examination/test/study, without resorting to speculation, he or she must so state.  However, a complete rationale must be provided for any such finding. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2011).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


